Citation Nr: 0417744	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.  

2.  Entitlement to service connection for right knee 
disability.  

3.  Entitlement to service connection for residuals of a 
nerve laceration along the radial aspect of the left index 
finger.  

4.  Entitlement to service connection for back disability.  

5.  Entitlement to service connection for a chronic headache 
disability.  

6.  Entitlement to an initial compensable disability rating 
for coronary artery disease.  

7.  Entitlement to an initial compensable disability rating 
for a left knee medial meniscal tear.  

8.  Entitlement to an initial compensable disability rating 
for traumatic arthritis of the right acromioclavicular joint.  

9.  Entitlement to an initial compensable disability rating 
for residuals of an arthrotomy of the first 
metatarsophalangeal joint of the right foot with joint 
debridement for hallux limitus and with degenerative joint 
disease of the first metatarsophalangeal joint.  

10.  Entitlement to an initial compensable disability rating 
for residuals of an arthrotomy of the first 
metatarsophalangeal joint of the left foot with joint 
debridement for hallux limitus and with degenerative joint 
disease of the first metatarsophalangeal joint.  

11.  Entitlement to an initial compensable disability rating 
for hemorrhoids.  

12.  Entitlement to an initial compensable disability rating 
for an anal fissure.  

13.  Entitlement to an initial compensable disability rating 
for pseudofolliculitis barbae.  

14.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the left index finger.  

15.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the right great toe.  

16.  Entitlement to a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1975 
to January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Specifically, in that decision, the RO 
denied service connection for tinea versicolor, right knee 
disability, residuals of a nerve laceration along the radial 
aspect of the left index finger, back disability, and a 
chronic headache disability.  In addition, the RO granted 
service connection, and assigned noncompensable evaluations, 
for each of the following disabilities:  coronary artery 
disease, a left knee medial meniscal tear, traumatic 
arthritis of the right acromioclavicular joint, residuals of 
an arthrotomy of the first metatarsophalangeal joint of the 
right foot with joint debridement for hallux limitus and with 
degenerative joint disease of the first metatarsophalangeal 
joint, residuals of an arthrotomy of the first 
metatarsophalangeal joint of the left foot with joint 
debridement for hallux limitus and with degenerative joint 
disease of the first metatarsophalangeal joint, hemorrhoids, 
an anal fissure, pseudofolliculitis barbae, residuals of a 
left index finger fracture, and residuals of a fracture of 
the right great toe.  Also by the March 2003 rating action, 
the RO denied the issue of entitlement to a 10 percent 
evaluation based upon multiple noncompensable 
service-connected disabilities.  


REMAND

According to the DD Form 214, Certificate Of Release Or 
Discharge From Active Duty, the veteran was discharged from 
active military duty in January 2003.  Approximately one 
month later in February 2003, he underwent a VA general 
medical examination.  

Importantly, however, a complete and thorough review of the 
claims folder indicates that the veteran has not been 
accorded specialized VA examinations to determine the current 
nature and extent of his service-connected disabilities or 
the etiology of the disorders for which he is seeking service 
connection.  In the notice of disagreement which was received 
at the RO in May 2003 and in a subsequent statement received 
in the following month, the veteran requested appropriate 
compensation and pension examinations of these disabilities.  
The Board agrees that such specialized VA examinations are 
needed to provide not only the information necessary to rate 
adequately the veteran's service-connected disabilities but 
also the appropriate medical opinions concerning the etiology 
of disorders for which he is seeking service connection.  

Furthermore, in the statement received at the RO in June 
2003, the veteran asserted that he had additional evidence to 
submit.  In particular, he referred to relevant private 
medical information.  A review of the claims folder indicates 
that no attempt appears to have been made by the RO to obtain 
this purportedly relevant evidence.  On remand, therefore, 
the RO should procure, and associate with the claims folder, 
such available medical evidence.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered treatment for 
pertinent disability since January 2003.  
After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  The RO should also procure copies of 
all records of pertinent treatment that 
the veteran has received at the VA 
Medical Center in Miami, Florida since 
his separation from service in January 
2003.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

3.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
dermatological examination to determine 
the nature, extent, and etiology of any 
tinea versicolor shown on evaluation and 
to determine the nature and extent of the 
service-connected pseudofolliculitis 
barbae.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests should be conducted.  

If tinea versicolor is found on 
examination, the examiner should express 
an opinion as to whether it is more 
likely, less likely or as likely as not 
related to and consistent with the 
veteran's active military duty, including 
the in-service episodes of treatment for 
tinea versicolor in October 1991, 
December 1993, October 1994, February 
1998, and March 1999.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.  

With regard to the veteran's 
service-connected pseudofolliculitis 
barbae and left knee scar, the examiner 
should note in the examination report the 
length and width of scars, the size of 
hypo- or hyper-pigmented skin, the size 
of any abnormal skin texture (where the 
texture is irregular, atrophic, shiny, 
scaly, etc.), the size of any underlying 
missing soft tissue, and the size of any 
indurated and inflexible skin associated 
with this disability.  In addition, the 
examiner should discuss the presence or 
absence of elevation or depression on 
palpation of the surface contour of the 
scar and of adherence of the scar to 
underlying tissue.  Further, the examiner 
should note any other pathology 
associated with the service-connected 
pseudofolliculitis barbae shown on 
evaluation.  

4.  Also, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
orthopedic examination to determine the 
nature, extent, and etiology of any right 
knee and/or back disability shown on 
evaluation and to determine the nature 
and extent of the service-connected left 
knee medial meniscal tear, traumatic 
arthritis of the right acromioclavicular 
joint, residuals of an arthrotomy of the 
first metatarsophalangeal joint of each 
foot with joint debridement for hallux 
limitus and with degenerative joint 
disease of the first metatarsophalangeal 
joint, residuals of a fracture of the 
left index finger, and residuals of a 
fracture of the right great toe.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

If right knee disability is found on 
examination, the examiner should express 
an opinion as to whether it is more 
likely, less likely or as likely as not 
related to and consistent with the 
veteran's active military duty, including 
the in-service episodes of treatment for 
chondromalacia of the right patella in 
October 1979, probable right 
chondromalacia in February 1980, probable 
resolving right knee strain in July 1980, 
right patellofemoral arthralgia in 
November 1986, a very small hypertrophic 
spur along the superior aspect of the 
right patella in January 1987, right 
patellar tendonitis in June 1998, 
complaints of right knee pain in December 
2000, degenerative patellofemoral changes 
and some degenerative meniscal type 
symptoms (including cracking, popping, 
and anterior joint pain) of the right 
knee in August 2001, and complaints of 
continued right knee pain in October 
2002.  A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the claim.  

If back disability is found on 
examination, the examiner should express 
an opinion as to whether it is more 
likely, less likely or as likely as not 
related to and consistent with the 
veteran's active military duty, including 
the in-service episodes of treatment for 
very mild lumbar strain in April 1976, 
low back pain associated with bending 
movements in July 1981, muscular lumbar 
spasm in July 1985, mechanical low back 
pain in May 1986, lower back tingling and 
pain (with an assessment of 
musculoskeletal strain) in April 1988, 
resolving lumbosacral ligamentous tear in 
October 1990, back pain of muscular 
origin in January 1995, and complaints of 
low back pain on the right side in 
October 2002.  A complete explanation for 
any conclusions reached would be helpful 
in adjudicating the claim.  

With regard to the veteran's 
service-connected left knee medial 
meniscal tear, the examiner should note 
in the examination report all pathology 
shown on examination to be associated 
with this disability.  In particular, the 
examiner should discuss the ranges of 
motion of the veteran's left knee.  
Furthermore, the examiner should note 
whether the veteran's left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his left knee repeatedly over a period of 
time.  

With regard to the veteran's 
service-connected traumatic arthritis of 
his right acromioclavicular joint, the 
examiner should note in the examination 
report all pathology shown on examination 
to be associated with this disability.  
In particular, the examiner should 
discuss the ranges of motion of the 
veteran's right shoulder.  Furthermore, 
the examiner should note whether the 
veteran's right shoulder exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his right shoulder repeatedly over a 
period of time.  

With regard to the veteran's 
service-connected residuals of an 
arthrotomy of the first 
metatarsophalangeal joint of each foot 
with joint debridement for hallux limitus 
and with degenerative joint disease of 
the first metatarsophalangeal joint, the 
examiner should note in the examination 
report all pathology found to be 
associated with each of these 
disabilities.  

With regard to the veteran's 
service-connected residuals of a fracture 
of his left index finger, the examiner 
should note in the examination report the 
range of motion of this digit.  In 
particular, the examiner should discuss 
the size of the gap between the fingertip 
and the proximal transverse crease of the 
palm (with the finger flexed to the 
extent possible) as well as any 
limitation of extension of this digit.  
Also, the examiner should note whether 
the veteran's left index finger exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his left index finger repeatedly over a 
period of time.  

With regard to the veteran's 
service-connected residuals of a fracture 
of the right great toe, the examiner 
should note in the examination report the 
range of motion of this extremity.  Also, 
the examiner should note whether the 
veteran's right great toe exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his right great toe repeatedly over a 
period of time.  

5.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA neurological examination to 
determine the nature, extent, and 
etiology of any nerve laceration along 
the radial aspect of the left index 
finger and of any chronic headache 
disability shown on evaluation.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

If nerve laceration along the radial 
aspect of the left index finger is found 
on examination, the examiner should 
express an opinion as to whether it is 
more likely, less likely or as likely as 
not related to and consistent with the 
veteran's active military duty, including 
the in-service episodes of treatment for 
a fracture of the proximal phalanx of the 
left index finger as well as nerve 
laceration along the radial aspect of 
this digit between June and August 2002.  
A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the claim.  

If a chronic headache disability is found 
on examination, the examiner should 
express an opinion as to whether it is 
more likely, less likely or as likely as 
not related to and consistent with the 
veteran's active military duty, including 
the in-service episodes of treatment for 
headaches in January 1987, April 1993, 
June 1998, November 1998, and December 
1998 (with an assessment of headaches 
likely of cluster or tension origin in 
November 1998) as well as in-service 
complaints of "[u]nusual cramping pain 
in . . . [the] head" in October 2002.  A 
complete explanation for any conclusions 
reached would be helpful in adjudicating 
the claim.  

6.  Further, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA cardiovascular examination 
to determine the nature and extent of the 
service-connected coronary artery 
disease.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests should be conducted.  

With regard to the veteran's 
service-connected coronary artery 
disease, the examiner should note in the 
examination report the extent of workload 
in terms of metabolic equivalent (METs); 
the presence or absence of dyspnea, 
fatigue, angina, dizziness, syncope, a 
continuous need for medication, cardiac 
hypertrophy, dilatation (on 
electrocardiogram, echocardiogram, or 
X-rays), left ventricular dysfunction, 
and chronic congestive heart failure; and 
ejection fraction.  

7.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature and 
extent of the service-connected 
hemorrhoids as well as the 
service-connected anal fissure.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

With regard to the veteran's 
service-connected hemorrhoids, the 
examiner should note in the examination 
report the presence or absence of any 
hemorrhoids.  Furthermore, the examiner 
should discuss, for any hemorrhoids shown 
on evaluation, whether such hemorrhoids 
are large, thrombotic, and irreducible 
and whether they involve excessive 
redundant tissue, persistent bleeding, 
secondary anemia, and fissures.  Also, 
the examiner should obtain information 
from the veteran regarding the frequency 
of his hemorrhoids.  

With regard to the veteran's 
service-connected anal fissure, the 
examiner should discuss in the 
examination report the frequency and 
severity of leakage, the frequency of 
involuntary bowel movements, whether the 
wearing of pads is necessary, and whether 
there is complete loss of sphincter 
control.  

8.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


